DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/9/2021 has been entered. Claims 1-16 remain for examination. The 
information disclosure statement filed on 7/26/2021 has been entered. 

Allowable Subject Matter
Claims 1-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claim 1 filed on 9/9/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. a film antenna, comprising: a first electrode layer; a dielectric layer on the first electrode layer, the dielectric layer having a thickness in a range from 50 pm to 1,000 pm and having a dielectric constant in a range from 2 to 10; and a second electrode layer on the dielectric layer, wherein the second electrode laver includes an antenna array electrode and a transmission line connected to the antenna array electrode, and the antenna array electrode and the transmission line are disposed at the same level on a top surface of the dielectric layer, and the dielectric laver is disposed between the first electrode laver and the second electrode layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887